Hill, C. J.
1. A ground of the motion for new trial assigning error on the ruling of the judge in rejecting oral testimony as to the contents of a writing, where, so far as disclosed by the recitals of this ground of the motion, no preliminary proof was submitted showing that the writing was lost or destroyed, or attempting to account for its absence, was without merit.
2. The questions raised by the record were decided by this court in the decision previously rendered in this case, and that decision is fully controlling here. L. & N. R. Co. v. Burns, 9 Ga. App. 241 (70 S. E. 1112). Judgment affirmed.